NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
STANLEY PRZYBYLSKI,
Claim,ant-Appellant,
V.
ERIC K. SHINSEKl, SECRETARY OF VETERANS
AFFAIRS, "
Resp0ndent-Appellee.
2011-719(} §
Appea1 from the United States Court of Appea1s for
Veterans Claims in case no. 09-0145 Judge Mary J.
Schoe1en.
ON MOTION
ORDER
Stan1ey Przyby1ski moves out of time for a 14-day ex-
tension of time to f11e his brief °
Upon consideration thereof
IT IS ORDERED THATZ

PRZYBYLSKI V. DVA
2
The motion is granted Przyby1ski’s brief is due
within 14 days of the date of ii1ing of this order.
UCT 1 7 2011
CC.
S
Date
Stan1ey Przyby1ski
Renee Gerber, Esq.
FOR TI-IE COURT
/sf J an Horba1y
J an Horba1y
C1erk
F LEl)
v.s. coum<1)F APPEALs FOR
THE FEoERAL macon
UCT 1 `/2011
.|AN1l0RBALY
-CLERK